Exhibit 10.1


Carlisle Companies Incorporated
13925 Ballantyne Corporate Place, Suite 400
Charlotte, NC 28277

 

[g164921kei001.jpg]

Phone:
Fax:

704-501-1100
704-501-1190

 

 

 

Stephen P. Munn
Chairman of the Board

 

 

 

June 5, 2007

Mr. David A. Roberts
3310 Crestmoor Bay
Woodbury, Minnesota 55125

Dear David:

On behalf of the Board of Directors (the “Board”), I am pleased to offer you
employment as Chairman, President and Chief Executive Officer of Carlisle
Companies Incorporated (“Carlisle” or the “Company”) in Charlotte, North
Carolina, as follows:

1.             Duties.  Your employment will commence on or about June 18, 2007,
or as may be otherwise agreed (your “Employment Date”).   You will report to the
Board and be responsible for the operations and financial performance of the
Company consistent with the duties and responsibilities set forth in the By-Laws
of the Company, and have such other duties as the Board may reasonably
determine.  You have been elected Chairman of the Board, President and Chief
Executive Officer of Carlisle.

2.             Base Salary.  Your starting salary will be $75,000 per month,
payable in accordance with the Company’s regular payroll practices. 
Compensation is reviewed annually by the Compensation Committee of the Board,
provided that your base salary and bonus potential will not be reduced.

3.             Bonus.  You will be eligible to earn an annual target bonus of
200% of your base salary actually paid during the year.  For the 2007 calendar
year, the Company agrees to pay you a minimum bonus of $1,500,000.  Bonus
payments are typically made in February based on the prior year’s performance
and are determined by the Compensation Committee.  Prior to commencement of each
fiscal year of the Company, the Compensation Committee will establish
performance criteria, goals and achievement levels for the award of the annual
target bonus.

4.             Stock Options. On your Employment Date, you will receive a
10-year non-qualified option (using the Company’s standard form of Nonqualified
Stock Option Agreement as modified in the form attached hereto) to purchase
200,000 shares of the Company’s common stock at the closing price of the stock
on your Employment Date.  The options will vest as follows: (i) 66,667 option
shares on your Employment Date, (ii) 66,667 option shares on the one-year
anniversary of your Employment Date, and (iii) the remaining 66,666 option
shares on the second anniversary of your Employment Date.  Future stock option
grants will be determined annually by the Compensation Committee.  All option
grants are subject to the terms and conditions of the Company’s Amended and
Restated Executive Incentive Program (the “Program”).  The Company, at its
expense, will assist you with all necessary securities law filings in connection
with all of your options and restricted stock.

 


--------------------------------------------------------------------------------


 

5.             Restricted Stock Grant.  On your Employment Date, you will
receive a grant of 100,000 “restricted” shares under the Program.  This grant is
being made to compensate you for the current incentive plan opportunity,
retirement and other benefits with your current employer that you will be
foregoing by accepting this position with Carlisle.  The restriction on these
shares will lapse and will be distributed to you as follows:  (i) 20,000 shares
on the one-year anniversary of your Employment Date, (ii) 20,000 shares on the
second anniversary of your Employment Date, (iii) 20,000 shares on the third
anniversary of your Employment Date, (iv) 20,000 shares on the fourth
anniversary of your Employment Date, and (v) the remaining 20,000 shares on the
fifth anniversary of your Employment Date; provided you continue to be employed
by Carlisle on such distribution dates.  The restriction will also lapse if your
employment is involuntarily terminated for other than gross and willful
misconduct or by death or disability, or is terminated by you for Good Reason. 
During the period of restriction, you will not be able to sell or otherwise
dispose of the shares, but you will receive all dividends paid with respect to
the shares.

6.            Separation Pay.  In the event that your employment is terminated
involuntarily for other than gross and willful misconduct, or is terminated by
you for Good Reason, you will be paid, on or before your last day of employment,
a lump sum cash amount equal to two times the highest annual compensation
(including base salary and bonus) paid or payable to you by the Company from
either of the 2 years ending with the date of your date of termination.  In
addition, all stock options and restricted shares shall automatically vest, and
such stock options shall continue to be exercisable for the remaining term
thereof.  The lump sum cash amount shall be paid on or before your last day of
employment to the maximum extent permitted by Section 409A of the Internal
Revenue Code and applicable regulations, with the remainder, if any, payable on
the date that is the six month anniversary of such last day.  For purposes of
this letter, gross and willful misconduct includes (i) wrongful appropriation of
Company funds, (ii) serious violation of Company policy that is not remedied by
you within 30 days following written notification from the Board specifying with
particularity such violation, (iii) breach of fiduciary duty or (iv) conviction
of a felony.  Gross and willful misconduct shall not include any action or
inaction by you contrary to the direction of the Board with respect to any
initiative, strategy or action of the Company, which action or inaction you
reasonably believe is in the best interest of the Company.  Your employment will
be deemed to be terminated for “Good Reason” if you resign because of a
reduction of your compensation (base salary and bonus potential), perquisites
provided in this letter or benefits (other than reductions in benefits resulting
from changes in Carlisle’s employee benefit programs affecting officers
generally), or your responsibilities, duties or position (as Chairman of the
Board, President and Chief Executive Officer of Carlisle) are diminished in any
way, or you are required to relocate more than 50 miles outside of Charlotte,
North Carolina.  Notwithstanding the foregoing, in the event that on or after
the fifth anniversary of your employment, you agree to transition your role to
that of Chairman only, the Company shall be relieved of its obligation to
provide you with any separation pay under this Paragraph 6.

 

2


--------------------------------------------------------------------------------


 

7.            Change of Control.  On your Employment Date, you will be entitled
to participate in the Company’s Executive Severance Program providing for
benefits in the event of “change of control” defined generally as an acquisition
of 20% or more of the outstanding voting shares of the Company or a change in
the majority of the Company’s Board of Directors.  As more fully described in
your Executive Severance Agreement, in the event of a termination of your
employment for any reason (either voluntary or involuntary, other than as a
consequence of your death, disability or normal retirement) within three years
of a “change in control,” you shall be entitled to three years compensation,
including bonus, retirement benefits equal to the benefits that you would have
received had you completed three additional years of employment, continuation of
all life, accident, health, savings and other fringe benefits for three years,
and relocation assistance.  In addition, all stock options and restricted shares
would automatically vest upon a “change of control” and such stock options shall
continue to be exercisable for the remaining term thereof.  The compensation and
benefits payable under this Paragraph 7 shall be reduced by the compensation and
benefits otherwise payable under Paragraph 6 above.

8.             Employee Benefit Plans.  You will be entitled to participate in
all employee benefit plans, from time to time in effect, and generally available
for Carlisle’s senior executives, subject to plan terms and applicable Company
policies.  Currently, the Company offers its executives group health and dental
plans, life insurance, travel/accident, long-term disability insurance and a
401(k) plan.  Carlisle will also reimburse you for reasonable tax preparation
and financial planning expenses as well as the cost of an annual executive
physical examination at the Mayo Clinic.

9.             Pension Benefit.  Carlisle agrees to amend its supplemental
pension plan to provide you with the currently projected pension benefit payable
to you at retirement under your existing pension program.  Such amendment shall
be in a form mutually agreeable to you and Carlisle and shall be completed and
approved within 60 days after the date hereof.  As we discussed, you have agreed
to consider remaining employed until age 65.  The benefit payable under
Carlisle’s supplemental pension plan will be reduced by the actual benefit
payable to you under your current pension program.  The supplemental benefit
will vest at the rate of 20% on each of the first five anniversaries of your
Employment Date, or will vest at 100% upon the involuntary termination of your
employment for other than gross and willful misconduct, or the termination of
your employment by you for Good Reason.  If you retire prior to age 65, your
supplemental pension benefit will be actuarially reduced for early commencement
using the same actuarial factors and methods as are used at such time for
similar pension reductions under Carlisle’s employee pension plan.  The benefit
is payable entirely from the supplemental pension plan, which is unfunded and a
general obligation of Carlisle.

10.           Retiree Medical.  Following your retirement at age 65 or the
involuntary termination of your employment for other than gross and willful
misconduct, or the termination of your employment by you for Good Reason,
Carlisle will provide you medical and dental coverage for the life of you and
your wife at the monthly premium rate then in effect for Carlisle’s senior
executives.

 

3


--------------------------------------------------------------------------------


 

11.           Relocation Package.  With respect to your relocation, Carlisle
will reimburse you for the closing costs attributable to the sale of your home
in Woodbury, Minnesota, including customary brokerage costs as well as the
closing costs attributable to the purchase of a home in the Charlotte area. 
Carlisle will also provide temporary living accommodations in Charlotte until
you purchase your new home.  In addition to the foregoing, on July 2 Carlisle
will pay you $100,000 for additional relocation assistance.  If you are not able
to sell your home in Woodbury, Minnesota by August 15, 2007, at your option, the
Company will purchase your home at the then fair market thereof, determined by
an independent appraiser mutually agreed to by you and the Company.

12.           Club Membership and Dues.  Carlisle will pay (or reimburse you)
for membership in a golf and country club of your choice in the Charlotte area
as well as monthly or annual dues thereafter.

13.           Attorney’s Fees.  Carlisle will reimburse you for the reasonable
fees of your attorneys in connection with your consideration of this offer and
review of the amendment to Carlisle’s supplemental pension plan described in
Paragraph 9 above.

14.           Vacation.  You will be entitled to four weeks of vacation per
year.

15.           Make-Whole Provision.  Notwithstanding any provisions hereof or in
any other plan, agreement or program referenced herein or otherwise maintained
by the Company (the “Other Plans”), any payments or benefits to which you may
become entitled hereunder or under the Other Plans shall not be reduced due to
the application of Sections 280G and 4999 of the Internal Revenue Code
(collectively, the “Code Sections”).

16.           409A Savings Clause.  Carlisle agrees to propose such changes to
this Agreement as may be required to comply with Section 409A of the Internal
Revenue Code, provided that any such change shall not reduce your compensation
or benefits hereunder and must otherwise be acceptable to you.

 

4


--------------------------------------------------------------------------------


 

To accept this offer, please sign a copy of this letter and return it to me.

Dave, we are delighted at the prospect of you joining Carlisle.

Very truly yours,

 

 

 

 

 

/s/ Stephen P. Munn

 

 

 

 

 

 

Stephen P. Munn, Chairman

 

 

 

 

 

 

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

/s/ David A. Roberts

 

 

 

 

 

 

David A. Roberts

 

 

 

 

 

Date:

 

   6-11-07

 

 

 

 

 

 

 

5


--------------------------------------------------------------------------------


 

CARLISLE COMPANIES INCORPORATED
NONQUALIFIED STOCK OPTION AGREEMENT

This Agreement (the “Agreement”) is made as of                     (the “Date of
Grant”) by and between Carlisle Companies Incorporated, a Delaware corporation
(the “Company”) and                     (the “Optionee”).

1.             Grant of Option Right. Subject to and upon the terms, conditions
and restrictions set forth in this Agreement and in the Company’s Executive
Incentive Program (the “Program”), the Company hereby grants to the Optionee as
of the Date of Grant an option (the “Option Right”) to purchase
                    Common Shares, at the price of $                    per
share (the “Option Price”). This Option Right is intended to be a nonqualified
stock option and shall not be treated as an “incentive stock option” within the
meaning of that term under Section 422 of the Code.


2.             EXERCISE OF OPTION RIGHT.


(A)           UNLESS AND UNTIL TERMINATED AS HEREINAFTER PROVIDED, THE OPTION
RIGHT WILL BECOME EXERCISABLE AS SET FORTH IN TABLE I BELOW:

TABLE I

 

Option
Vesting Dates

 

Number of Shares
Vested - Installments

 

Number of Shares
Vested - Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


(B)           NOTWITHSTANDING THE PROVISIONS OF SECTION 2(A), THE OPTION RIGHT
WILL BECOME IMMEDIATELY EXERCISABLE IN FULL IF, PRIOR TO THE DATE THE OPTION
RIGHT BECOMES FULLY EXERCISABLE PURSUANT TO SECTION 2(A), (I) THE OPTIONEE
CEASES TO BE AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY AS A RESULT OF HIS
DEATH, DISABILITY, RETIREMENT, INVOLUNTARY TERMINATION BY THE COMPANY FOR OTHER
THAN GROSS OR WILLFUL MISCONDUCT, OR TERMINATION BY OPTIONEE FOR “GOOD REASON”
(AS DEFINED IN THE EMPLOYMENT AGREEMENT BETWEEN THE COMPANY AND THE OPTIONEE
DATED JUNE      , 2007), OR (II) A CHANGE IN CONTROL OCCURS WHILE THE OPTIONEE
IS IN THE EMPLOY OF THE COMPANY AND ITS SUBSIDIARIES, SUBJECT TO SECTION 15(N)
OF THE PROGRAM.


3.             FORFEITURE OF OPTION RIGHT. THE OPTION RIGHT SHALL BE FORFEITED
(TO THE EXTENT IT HAS NOT BECOME EXERCISABLE PURSUANT TO SECTION 2) IF THE
OPTIONEE CEASES TO BE CONTINUOUSLY EMPLOYED BY THE COMPANY AND ITS SUBSIDIARIES.


4.             PAYMENT OF OPTION PRICE. THE OPTION PRICE IS PAYABLE (A) IN CASH
OR BY CERTIFIED OR CASHIER’S CHECK OR OTHER CASH EQUIVALENT ACCEPTABLE TO THE
COMPANY PAYABLE TO THE ORDER OF THE COMPANY, OR (B) ANY OTHER METHOD APPROVED BY
THE COMPANY.


--------------------------------------------------------------------------------



 


5.             TERM OF OPTION RIGHT. THE OPTION RIGHT WILL TERMINATE ON THE
EARLIEST OF THE FOLLOWING DATES:


(A)           ONE YEAR AFTER THE OPTIONEE CEASES TO BE AN EMPLOYEE OF THE
COMPANY OR ANY SUBSIDIARY AS A RESULT OF HIS DEATH, DISABILITY, RETIREMENT,
INVOLUNTARY TERMINATION BY THE COMPANY FOR OTHER THAN GROSS OR WILLFUL
MISCONDUCT, OR TERMINATION BY OPTIONEE FOR “GOOD REASON” (AS DEFINED IN THE
EMPLOYMENT AGREEMENT BETWEEN THE COMPANY AND THE OPTIONEE DATED JUNE   , 2007;


(B)           NINETY DAYS AFTER THE OPTIONEE CEASES TO BE AN EMPLOYEE OF THE
COMPANY OR ANY SUBSIDIARY FOR ANY REASON OTHER THAN AS DESCRIBED IN SECTION
5(A), SUBJECT TO SECTION 15(M) OF THE PROGRAM; OR


(C)           TEN YEARS FROM THE DATE OF GRANT (I.E.,                   ).


6.             TRANSFERABILITY. EXCEPT WITH THE CONSENT OF THE COMPENSATION
COMMITTEE (THE “COMMITTEE”), THE OPTION RIGHT MAY NOT BE SOLD, EXCHANGED,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF BY THE
OPTIONEE; PROVIDED, HOWEVER, THAT THE OPTIONEE’S RIGHTS WITH RESPECT TO SUCH
OPTION RIGHT MAY BE TRANSFERRED BY WILL OR PURSUANT TO THE LAWS OF DESCENT AND
DISTRIBUTION.


7.             NO EMPLOYMENT CONTRACT. NOTHING CONTAINED IN THIS AGREEMENT SHALL
CONFER UPON THE OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUANCE OF EMPLOYMENT BY
THE COMPANY AND ITS SUBSIDIARIES, NOR LIMIT OR AFFECT IN ANY MANNER THE RIGHT OF
THE COMPANY AND ITS SUBSIDIARIES TO TERMINATE THE EMPLOYMENT OR ADJUST THE
COMPENSATION OF THE OPTIONEE.


8.             TAXES AND WITHHOLDING. TO THE EXTENT THAT THE COMPANY SHALL BE
REQUIRED TO WITHHOLD ANY FEDERAL, STATE, LOCAL OR OTHER TAXES IN CONNECTION WITH
COMMON SHARES OBTAINED UPON THE EXERCISE OF THE OPTION RIGHT, AND THE AMOUNTS
AVAILABLE TO THE COMPANY FOR SUCH WITHHOLDING ARE INSUFFICIENT, IT SHALL BE A
CONDITION TO THE DELIVERY OF SUCH COMMON SHARES THAT THE OPTIONEE SHALL PAY SUCH
TAXES OR MAKE PROVISIONS THAT ARE SATISFACTORY TO THE COMPANY FOR THE PAYMENT
THEREOF. THE OPTIONEE MAY ELECT TO SATISFY ALL OR ANY PART OF ANY SUCH
WITHHOLDING OBLIGATION BY SURRENDERING TO THE COMPANY A PORTION OF THE COMMON
SHARES THAT ARE DELIVERED TO THE OPTIONEE UPON THE EXERCISE OF THE OPTION RIGHT,
AND THE COMMON SHARES SO SURRENDERED BY THE OPTIONEE SHALL BE CREDITED AGAINST
ANY SUCH WITHHOLDING OBLIGATION AT THE MARKET VALUE PER SHARE OF SUCH SHARES ON
THE DATE OF SUCH SURRENDER.


9.             ADJUSTMENTS. THE COMMITTEE MAY MAKE OR PROVIDE FOR SUCH
ADJUSTMENTS IN THE OPTION PRICE AND IN THE NUMBER AND KIND OF SHARES OF STOCK
COVERED BY THIS AGREEMENT, AS THE COMMITTEE, IN ITS SOLE DISCRETION, EXERCISED
IN GOOD FAITH, MAY DETERMINE IS EQUITABLY REQUIRED TO PREVENT DILUTION OR
ENLARGEMENT OF THE OPTIONEE’S RIGHTS THAT OTHERWISE WOULD RESULT FROM (A) ANY
STOCK DIVIDEND, STOCK SPLIT, COMBINATION OF SHARES, RECAPITALIZATION, OR OTHER
CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY, (B) ANY MERGER, CONSOLIDATION,
SPIN-OFF, SPLIT-OFF, SPIN-OUT, SPLIT-UP, REORGANIZATION, PARTIAL OR COMPLETE
LIQUIDATION, OR OTHER DISTRIBUTION OF ASSETS (INCLUDING, WITHOUT

2


--------------------------------------------------------------------------------



 


LIMITATION, A SPECIAL OR LARGE NON-RECURRING DIVIDEND) OR ISSUANCE OF RIGHTS OR
WARRANTS TO PURCHASE SECURITIES, OR (C) ANY OTHER CORPORATE TRANSACTION OR EVENT
HAVING AN EFFECT SIMILAR TO ANY OF THE FOREGOING. IN THE EVENT OF ANY SUCH
TRANSACTION OR EVENT, THE COMMITTEE, IN ITS DISCRETION, MAY PROVIDE IN
SUBSTITUTION FOR THE COMMON SHARES SUCH ALTERNATIVE CONSIDERATION AS IT MAY
DETERMINE TO BE EQUITABLE IN THE CIRCUMSTANCES AND MAY REQUIRE IN CONNECTION
THEREWITH THE SURRENDER OF THE COMMON SHARES.


10.           AMENDMENTS. SUBJECT TO THE TERMS OF THE PROGRAM, THE COMMITTEE MAY
MODIFY THIS AGREEMENT UPON WRITTEN NOTICE TO THE OPTIONEE. ANY AMENDMENT TO THE
PROGRAM SHALL BE DEEMED TO BE AN AMENDMENT TO THIS AGREEMENT TO THE EXTENT THAT
THE AMENDMENT IS APPLICABLE HERETO.


11.           SEVERABILITY. IN THE EVENT THAT ONE OR MORE OF THE PROVISIONS OF
THIS AGREEMENT SHALL BE INVALIDATED FOR ANY REASON BY A COURT OF COMPETENT
JURISDICTION, ANY PROVISION SO INVALIDATED SHALL BE DEEMED TO BE SEPARABLE FROM
THE OTHER PROVISIONS HEREOF, AND THE REMAINING PROVISIONS HEREOF SHALL CONTINUE
TO BE VALID AND FULLY ENFORCEABLE.


12.           RELATION TO PROGRAM. THE OPTION RIGHT GRANTED UNDER THIS AGREEMENT
AND ALL THE TERMS AND CONDITIONS HEREOF ARE SUBJECT TO THE TERMS AND CONDITIONS
OF THE PROGRAM. THIS AGREEMENT AND THE PROGRAM CONTAIN THE ENTIRE AGREEMENT AND
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER CONTAINED IN
THIS AGREEMENT, AND SUPERSEDE ALL PRIOR COMMUNICATIONS, REPRESENTATIONS AND
NEGOTIATIONS IN RESPECT THERETO. IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE
PROVISIONS OF THIS AGREEMENT AND THE PROGRAM, THE PROGRAM SHALL GOVERN.
CAPITALIZED TERMS USED HEREIN WITHOUT DEFINITION SHALL HAVE THE MEANINGS
ASSIGNED TO THEM IN THE PROGRAM. THE COMMITTEE ACTING PURSUANT TO THE PROGRAM,
AS CONSTITUTED FROM TIME TO TIME, SHALL, EXCEPT AS EXPRESSLY PROVIDED OTHERWISE
HEREIN, HAVE THE RIGHT TO DETERMINE ANY QUESTIONS WHICH ARISE IN CONNECTION WITH
THE GRANT OR EXERCISE OF THE OPTION RIGHT.


13.           SUCCESSORS AND ASSIGNS. WITHOUT LIMITING SECTION 6 HEREOF, THE
PROVISIONS OF THIS AGREEMENT SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON,
THE SUCCESSORS, ADMINISTRATORS, HEIRS, LEGAL REPRESENTATIVES AND ASSIGNS OF THE
OPTIONEE, AND THE SUCCESSORS AND ASSIGNS OF THE COMPANY.


14.           NOTICES. ANY NOTICE TO THE COMPANY PROVIDED FOR HEREIN SHALL BE IN
WRITING TO THE COMPANY AND ANY NOTICE TO THE OPTIONEE SHALL BE ADDRESSED TO THE
OPTIONEE AT HIS OR HER ADDRESS ON FILE WITH THE COMPANY. EXCEPT AS OTHERWISE
PROVIDED HEREIN, ANY WRITTEN NOTICE SHALL BE DEEMED TO BE DULY GIVEN IF AND WHEN
DELIVERED PERSONALLY OR DEPOSITED IN THE UNITED STATES MAIL, FIRST CLASS
CERTIFIED OR REGISTERED MAIL, POSTAGE AND FEES PREPAID, RETURN RECEIPT
REQUESTED, AND ADDRESSED AS AFORESAID. ANY PARTY MAY CHANGE THE ADDRESS TO WHICH
NOTICES ARE TO BE GIVEN HEREUNDER BY WRITTEN NOTICE TO THE OTHER PARTY AS HEREIN
SPECIFIED (PROVIDED THAT FOR THIS PURPOSE ANY MAILED NOTICE SHALL BE DEEMED
GIVEN ON THE THIRD BUSINESS DAY FOLLOWING DEPOSIT OF THE SAME IN THE UNITED
STATES MAIL).

3


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Optionee has also executed this
Agreement in duplicate, as of the day and year first above written.

CARLISLE COMPANIES INCORPORATED

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

The undersigned hereby acknowledges receipt of an executed original of this
Agreement and accepts the award of the Option Right granted thereunder on the
terms and conditions set forth herein and in the Program.

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

4


--------------------------------------------------------------------------------


 

CARLISLE COMPANIES INCORPORATED
RESTRICTED SHARE AGREEMENT

This Agreement (the “Agreement”) is made as of
                                         (the “Date of Grant”) by and between
Carlisle Companies Incorporated (the “Company”) and
                                                  (the “Grantee”).

1.             Grant of Restricted Shares.  Subject to and upon the terms,
conditions and restrictions set forth in this Agreement and in the Company’s
Executive Incentive Program (the “Program”), the Company hereby grants to the
Grantee as of the Date of Grant                      Common Shares as Restricted
Shares (the “Restricted Shares”).  The Restricted Shares shall be fully paid and
nonassessable and shall be represented by a certificate or certificates
registered in the Grantee’s name, endorsed with an appropriate legend referring
to the restrictions hereinafter set forth.

2.             Restrictions on Transfer of Restricted Shares.  The Restricted
Shares may not be sold, exchanged, assigned, transferred, pledged, encumbered or
otherwise disposed of by the Grantee, except to the Company, until the
Restricted Shares have become nonforfeitable as provided in Section 3 hereof;
provided, however, that the Grantee’s rights with respect to such Common Shares
may be transferred by will or pursuant to the laws of descent and distribution. 
Any purported transfer or encumbrance in violation of the provisions of this
Section 2 shall be void, and the other party to any such purported transaction
shall not obtain any rights to or interest in such Common Shares.

3.             Vesting of Restricted Shares.  The Restricted Shares shall become
nonforfeitable on                                           if the Grantee shall
have remained in the continuous employ of the Company and its Subsidiaries until
such date.  Subject to the terms of the Program and notwithstanding the
preceding sentence, all of the Restricted Shares shall immediately become
nonforfeitable if, prior to the date the Restricted Shares become fully
nonforfeitable pursuant to the preceding sentence, and while the Grantee is in
the employ of the Company and its Subsidiaries, (a) the Grantee dies, (b) the
Grantee’s Disability occurs, (c) the Grantee’s Retirement occurs, (d) the
involuntary termination of the Grantee by the Company for other than gross or
willful misconduct, (e) the termination by the Grantee for “Good Reason” (as
defined in the Employment Agreement between the Company and the Grantee dated
June    , 2007), or (f) a Change in Control occurs.

4.             Forfeiture of Shares.  The Restricted Shares shall be forfeited
if the Grantee ceases to be continuously employed by the Company and its
Subsidiaries prior to the date the Restricted Shares become fully nonforfeitable
pursuant to Section 3.  In the event of a forfeiture, the certificate(s)
representing the Restricted Shares covered by this Agreement shall be canceled.

5.             Dividend, Voting and Other Rights.  Except as otherwise provided
herein, from and after the Date of Grant, the Grantee shall have all of the
rights of a stockholder with respect to the Restricted Shares, including the
right to vote the Restricted Shares and receive any dividends that may be paid
thereon; provided, however, that any additional Common Shares or other
securities that the Grantee may become entitled to receive pursuant to a stock
dividend, stock split, combination of shares, recapitalization, merger,
consolidation, separation or


--------------------------------------------------------------------------------


reorganization or any other change in the capital structure of the Company shall
be subject to the same restrictions as the Restricted Shares covered by this
Agreement.  The Grantee acknowledges that the Restricted Shares are being
acquired for investment and that the Grantee has no current intention to
transfer, sell or otherwise dispose of such shares, except as permitted by the
Program and in compliance with Applicable Laws.

6.             Retention of Stock Certificate(s) by the Company.  The
certificate(s) representing the Restricted Shares shall be held in custody by
the Company, together with a stock power endorsed in blank by the Grantee with
respect thereto, until those shares have become nonforfeitable in accordance
with Section 3 of this Agreement.  The Grantee hereby irrevocably appoints any
officer of the Company as his or her attorney-in-fact to transfer the Restricted
Shares to the Company in the event of the forfeiture of such shares.

7.             No Employment Contract.  Nothing contained in this Agreement
shall confer upon the Grantee any right with respect to continuance of
employment by the Company and its Subsidiaries, nor limit or affect in any
manner the right of the Company and its Subsidiaries to terminate the employment
or adjust the compensation of the Grantee.

8.             Taxes and Withholding.  To the extent that the Company shall be
required to withhold any federal, state, local or other taxes in connection with
the issuance or vesting of the Restricted Shares, and the amounts available to
the Company for such withholding are insufficient, the Grantee shall pay such
taxes or make provisions that are satisfactory to the Company for the payment
thereof.

9.             Amendments.  Subject to the terms of the Program, the Board may
modify this Agreement upon written notice to the Grantee.  Any amendment to the
Program shall be deemed to be an amendment to this Agreement to the extent that
the amendment is applicable hereto.  Any waiver of any term or condition or
breach of this Agreement shall not be a waiver of any other term or condition or
of the same term or condition.

10.           Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

11.           Relation to Program.  This Agreement is subject to the terms and
conditions of the Program.  This Agreement and the Program contain the entire
agreement and understanding of the parties with respect to the subject matter
contained in this Agreement, and supersede all prior communications,
representations and negotiations in respect thereto.  In the event of any
inconsistency between the provisions of this Agreement and the Program, the
Program shall govern.  Capitalized terms used herein without definition shall
have the meanings assigned to them in the Program.  The Compensation Committee
acting pursuant to the Program, as constituted from time to time, shall, except
as expressly provided otherwise herein, have the right to determine any
questions which arise in connection with the grant of Restricted Shares.

12.           Successors and Assigns.  Without limiting Section 2 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators,

2


--------------------------------------------------------------------------------


heirs, legal representatives and assigns of the Grantee, and the successors and
assigns of the Company.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.

 

CARLISLE COMPANIES INCORPORATED

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

The undersigned hereby acknowledges receipt of an executed original of this
Agreement and accepts the award of Restricted Shares granted thereunder on the
terms and conditions set forth herein and in the Program.

 

 

 

Grantee

 

Date:

 

 

 

3


--------------------------------------------------------------------------------